DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of US Patent No. 11100043. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely recite similar limitations but worded differently as underlined or omitted as strike-through as shown below, but does not change the scope of the claims.  Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. US Patent No. 10031917, as the claims are similarly mapped with US Patent No. 11100043, as such they are not patentably distinct from each other.
Instant Application 16/009,918
US Patent No. 11100043
Claims 1 and 15 recites:

causing a source volume in a first block storage array to be replicated to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array, 

wherein the source volume comprises 

wherein a first client computing device monitors write operations to the source volume, 

wherein the storage manager is distinct from the volume-replicating server, and 

wherein the metadata pairs the first client computing device and a second client computing device as being operationally correspondent with each other; 


wherein replicating the source volume to the destination volume 

after the first snapshot, generating and storing a second snapshot of all of the source volume, 

after the second snapshot, transmitting by the first client computing device, to the volume-replicating server, a mapping of blocks that changed between the first snapshot and the second snapshot, extracting, by the volume-replicating server from the second snapshot at the first block storage array, only the blocks that changed according to the mapping, 

and by the volume-replicating server, substituting the extracted blocks that changed into the destination volume at the second block storage array; 








and causing a second application 
Claims 1 and 11 recites:


initiating a volume-replication job to replicate replicating a source volume in a first block storage array to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array, 
wherein the source volume comprises data generated by a first client computing device 
wherein the first client computing device 
wherein 
wherein metadata, 

wherein the volume-replication job comprises: 

generating and storing a first snapshot of all of the source volume by the first block storage array, 

after the first snapshot, generating and storing a second snapshot of the all of the source volume 
 after the second snapshot, first data agent, to the volume-replicating server, a mapping of blocks that changed between the first snapshot and the second snapshot, extracting, by the volume-replicating server from the second snapshot at the first block storage array, only the blocks that changed according to the mapping 
and by the volume-replicating server, 
that executes on the second client computing device, to access the destination volume at the second block storage array as primary data for the second application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-10, 12, 13, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al (US 20090182963 A1) in view of Karr et al. (US 7657578 B1) 
Regarding claim 1, Prahlad et al. discloses:
a method comprising: by a storage manager that controls storage operations in an information management, wherein the storage manager comprises one or more hardware processors: based on metadata in a management database associated with the storage manager, causing a source volume in a first block storage array to be replicated to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array, at least by (paragraph [0035] describes a storage manager (e.g. “volume-replicating server”) with a volume replication table used to facilitate and track where snapshots should be written on storage devices 115 (e.g. “second block storage array”).  Such replication table is equivalent to claimed “metadata in a management database associated with the storage manager”.  Also paragraph [0036] describes copying of all the data info store 90 (e.g. “a source volume in a first block storage array”) to a storage devices 115 (e.g. “second block storage array”) 
wherein the source volume comprises primary data generated by a first client computing device, at least by (Prahlad, paragraph [0036] and Fig. 2, describes a client in communication with information store (e.g. “source volume”/”first block storage array”)
wherein a first client computing device monitors write operations to the source volume, (at least by (Prahlad, paragraph [0036], which describes each client running data agents that tracks changes in the source volume (e.g. “monitor write operation to the source volume”)
But Prahlad fails to specifically recite:
 wherein the storage manager is distinct from the volume-replicating server, and wherein the metadata pairs the first client computing device and a second client computing device as being operationally correspondent with each other; 
However, Karr discloses the above limitation at least by (col. 3 lines 36-col. 4 lines 5 and Fig. 1, which describes distinct servers representing the volume server (e.g. storage manager) and the replication manager (e.g. volume-replicating server).  Also col. 6 lines 33-62, describes a volume description that identifies volume clients (e.g. metadata pairs the first client computing device and a second client computing device as being operationally correspondent with each other) that can access a particular volume)
wherein replicating the source volume to the destination volume by way of the volume-replicating server comprises: by the first block storage array, generating and storing a first snapshot of all of the source volume, by the first block storage array, at least by (paragraph [0047] “initial full snapshot (e.g. “a first snapshot of the entire source volume”) of the data stored in the information store” such creation requires initial storage of the snapshot in the information store)
after the first snapshot, generating and storing a second snapshot of all of the source volume, at least by (paragraph [0055] which describes snapshots being taken at certain intervals after the initial snapshot as subsequent snapshots t.sub.n (e.g. “storing a second snapshot of the entire source volume by the first block storage array”)
after the second snapshot, transmitting by the first client computing device, to the volume-replicating server, a mapping of blocks that changed between the first snapshot and the second snapshot, at least by (paragraph [0056] which describes the data agent comparing snapshot t.sub.n (e.g. second snapshot) with snapshot t.sub.n-1 (e.g. first snapshot), paragraph [0055] further describes the coordination between the data agent (e.g. client) and media agent through the storage manager (e.g. volume-replicating server ) in creating subsequent snapshots with the changed data (e.g. transmitting by the first client computing device, to the volume-replicating server)
But Prahlad fails to specifically recite: a mapping of blocks that changed
However Karr discloses the above limitation at least by (col. 18 lines 32-35 further describes change tracking maps that keep track of any updates at volume since a previous synchronization with a replica volume)
extracting, by the volume-replicating server from the second snapshot at the first block storage array, only the blocks that changed according to the mapping, at least by (paragraph [0056] which detects the changed clusters between snapshot t.sub.n (e.g. second snapshot) with snapshot t.sub.n-1 (e.g. first snapshot) and reads (e.g. extract) the only the change clusters from the information store)
2Application No. 16/009,918ATTORNEY DOCKET: COMMV.232C1APPLICANT DOCKET: 100.411.USCON1.120 and by the volume-replicating server, substituting the extracted blocks that changed into the destination volume at the second block storage array, at least by [paragraph [0056-0057] which describes storing the extracted change clusters with the subsequent snapshot t.sub.n (e.g. “second snapshot”) to storage device 115 (e.g. “destination volume at the second block storage array”)
and causing a second application at the second client computing device to access the destination volume at the second block storage array as primary data for the second application, at least by (as shown above, since the info store is recovered to selected snapshot, the restored data can be accessed as primary data by second client and corresponding “second” application)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 3, claim 1 is incorporated and Prahlad fails to disclose:
wherein the first client computing device and the second client computing device are operationally correspondent with the volume-replicating server.
However Karr discloses the above limitation at least by (col. 3 lines 36-col. 4 lines 5 and Fig. 1, which describes volume client 120a and b (first client computing device and the second client computing device) being associated with a particular replication manager  (e.g. volume-replicating server)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 6, claim 1 is incorporated and Prahlad discloses:
wherein the metadata identifies the source volume and the destination volume as a pair, at least by (paragraph [0040] which describes a replication volume table (e.g. metadata) that identifies the source volume and the destination volume as a pair)
As per claim 7, claim 6 is incorporated and Prahlad discloses:
wherein the metadata additionally associates the pair with a volume replication job that performs the replicating of the source volume to the destination volume by way of the volume-replicating server, at least by (paragraph [0044] which describes the volume replication job between the source and destination describes in the replication volume table.)
As per claim 8, claim 1 is incorporated and Prahlad discloses:
wherein the generating and storing of the first and second snapshots by the first block storage array is performed in response to instructions received from the first client computing device, at least by (paragraph [0047] which describes performing (e.g. generating) snapshots as directed by a user (e.g. in response to instructions received from the first client computing device), which leads to storing snapshots)
As per claim 9, claim 1 is incorporated and Prahlad discloses:
wherein the generating and storing of the first and second snapshots by the first block storage array is performed in response to instructions received from the volume-replicating server, at least by (paragraph [0047] which describes a user (e.g. client) directing that a snapshot is performed/generated, and said instruction causes the storage manager to direct (e.g. instructions received from the volume-replicating server) the data agent to perform the snapshot which leads to storing snapshots).
Karr further discloses the separate components of a storage manager and volume-replicating server, at least by (col. 3 lines 36-col. 4 lines 5 and Fig. 1, which describes distinct servers representing the volume server (e.g. storage manager) and the replication manager (e.g. volume-replicating server).  And further describes how both volume server and replication manager each have respective instructions that trigger the performance and storage of replication copies (see col. 3 lines 40-col. 4 lines 5)  As such, it should be recognized that the generation and storage of a replication or snapshot are based on instructions received from both replication server and volume server in coordination)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 10, claim 1 is incorporated and Prahlad discloses:
wherein the generating and storing of the first and second snapshots by the first block storage array is performed in response to instructions received from the storage manager, at least by (paragraph [0047] which describes a user (e.g. client) directing that a snapshot is performed/generated, and said instruction causes the storage manager to direct (e.g. instructions received from the volume-replicating server) the data agent to perform the snapshot which leads to storing snapshots)
Karr further discloses the separate components of a storage manager and volume-replicating server, at least by (col. 3 lines 36-col. 4 lines 5 and Fig. 1, which describes distinct servers representing the volume server (e.g. storage manager) and the replication manager (e.g. volume-replicating server).  And further describes how both volume server and replication manager each have respective instructions that trigger the performance and storage of replication copies (see col. 3 lines 40-col. 4 lines 5)  As such, it should be recognized that the generation and storage of a replication or snapshot are based on instructions received from both replication server and volume server in coordination)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 12, claim 1 is incorporated and Prahlad discloses:
further comprising: by the volume-replicating server: instructing the first client computing device to generate the mapping of the blocks that changed between the first snapshot and the second snapshot, and instructing the first client computing device to transmit the mapping to the volume-replicating server, paragraph [0055] further describes the coordination between the data agent (e.g. client) and media agent through the storage manager (e.g. volume-replicating server ) in creating subsequent snapshots with the changed data (e.g. transmitting by the first client computing device, to the volume-replicating server), and paragraph [0056] further describe the data agent which corresponds to the client, is instructed to determine the changed data)
But Prahlad fails to specifically recite: a mapping of blocks that changed
However Karr discloses the above limitation at least by (col. 18 lines 32-35 further describes change tracking maps that keep track of any updates at volume since a previous synchronization with a replica volume)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 13, claim 1 is incorporated and Prahlad discloses:
further comprising: by the storage manager: instructing the first client computing device to generate the mapping of the blocks that changed between the first snapshot and the second snapshot, and instructing the first client computing device to transmit the mapping to the volume-replicating server, paragraph [0055] further describes the coordination between the data agent (e.g. client) and media agent through the storage manager (e.g. volume-replicating server ) in creating subsequent snapshots with the changed data (e.g. transmitting by the first client computing device, to the volume-replicating server), and paragraph [0056] further describe the data agent which corresponds to the client, is instructed to determine the changed data)
But Prahlad fails to specifically recite: a mapping of blocks that changed
However Karr discloses the above limitation at least by (col. 18 lines 32-35 further describes change tracking maps that keep track of any updates at volume since a previous synchronization with a replica volume)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karr into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accessibility to replicated data in the event of a disaster or failure, see Karr col. 1 liens 39-col. 2 lines 27.
As per claim 14, claim 1 is incorporated and Prahlad discloses:
further comprising: by the storage manager, coordinating a timing of taking the first snapshot, taking the second snapshot, and generating the mapping of the blocks that changed, at least by (paragraph [0056] which describes the data agent detecting the changed clusters between snapshot t.sub.n (e.g. second snapshot) with snapshot t.sub.n-1 (e.g. first snapshot) and reads (e.g. extract) the only the change clusters from the information store)
Claims 15, 17 and 20 recite equivalent claim limitations as claims 1, 3 and 14 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 2, 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad and Karr further in view of Vibhor et al. (US 20140025796 A1)
As per claim 2, claim 1 is incorporated and Prahlad fails to disclose:
wherein being operationally correspondent includes being configured with matching operating systems.
However Vibhor et al. (US 20140025796 A1) discloses the above limitation at least by (paragraph [0309] “client grouping criteria can include any attribute that can be shared in common between at least two client devices. Some non-limiting examples of attributes that can be used as criteria for creating a new client group can include client name, operating system name, hardware configuration, application or software configuration, agent configuration, client group membership, clients with pinned jobs, clients with repeatedly scheduled jobs, and time zone”)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vibhor into the teaching of Prahlad as they relate to operations related to grouped clients including back up and replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of batched backups related to groups of clients vs individual backups, see Vibhor, para. 0365.
As per claim 4, claim 3 is incorporated and Prahlad fails to disclose:
wherein being operationally correspondent includes being configured with matching operating systems.
However Vibhor et al. (US 20140025796 A1) discloses the above limitation at least by (paragraph [0309] “client grouping criteria can include any attribute that can be shared in common between at least two client devices. Some non-limiting examples of attributes that can be used as criteria for creating a new client group can include client name, operating system name, hardware configuration, application or software configuration, agent configuration, client group membership, clients with pinned jobs, clients with repeatedly scheduled jobs, and time zone”)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vibhor into the teaching of Prahlad as they relate to operations related to grouped clients including back up and replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of batched backups related to groups of clients vs individual backups, see Vibhor, para. 0365.
Claims 16 and 18 recite equivalent claim limitations as claims 2 and 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad and Karr further in view of Fultz et al. (US 8117493 B1).
As per claim 5, claim 1 is incorporated and Prahlad fails to disclose:
wherein the source volume and the destination volume are of a same size.
However Fultz et al. (US 8117493 B1) discloses the above limitation at least by (col. 13 lines 33-42, which describes how the destination volume and the source volume has to be at the least the same size)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fultz into the teaching of Prahlad as they relate to replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of assuring that the destination is able to store the data from the source volume, see Fultz col. 13 lines 33-42.
Claim 19 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad and Karr further in view of Federwisch et al. (US 20030182313 A1).
As per claim 11, claim 1 is incorporated and Prahlad and Karr fails to disclose:
wherein the source volume is mounted on the first client computing device as a logical unit number (LUN); and wherein the destination volume is mounted on the second client computing device as a logical unit number (LUN)
However Federwisch discloses the above limitations at least by (paragraph [0055] along with Fig. 3, which describes the one client with mounted source volume, and another client with mounted destination volume, and paragraph [0049] further describes source and destination volumes as RAID volumes (e.g. LUN). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Federwisch into the teaching of Prahlad and Karr as they relate to snapshot replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing “a more efficient and/or versatile procedure for incremental remote update of a destination mirror snapshot” as taught by Federwisch in para. [0064].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/04/2022